DETAILED ACTION
This Office action is in response to the Applicant’s Amendment/Remarks filed on 3 September 2021.  Claims 1-20 are pending in the application. 

This application is a divisional of application Serial No. 15/690,340, filed 08/30/2017, now U.S. Patent No. 10504797.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a third dielectric layer disposed on a top surface of the gate electrode”, and dependent claim 9 recites “a third dielectric layer formed over the source and drain regions”. This is confusing, since both claims 1 and 9 recite “a first 
Independent claim 11 recites “a first dielectric layer disposed on top surfaces of each of the first and second gate electrode, the first dielectric layer comprises silicon nitride (SiN)”. Claim 12 recites the limitation “a first dielectric layer comprising at least one of fluorine doped silicon oxycarbonitride and fluorine doped silicon oxycarbide” in claim 12, lines 1-2.  This is confusing, since both claims 11 and 12 recite “a first dielectric layer”. Since independent claim 11 requires the first dielectric layer to comprise silicon nitride and since claim 12 requires the first dielectric layer to comprise “at least one of fluorine doped silicon oxycarbonitride and fluorine doped silicon oxycarbide”, presumably, these are two separate and different layers.  Therefore, it is suggested that Applicant use different terms to refer to these two layers. 
Similarly, Applicant has used the terms “a second dielectric layer” in claims 11, 14, and 15. Since independent claim 11 requires the second dielectric layer to comprise silicon oxide (SiO2), and claims 15 requires the second dielectric layer to comprise silicon nitride, presumably, these are two separate and different layers.  Therefore, it is suggested that Applicant use different terms to refer to these two layers. 
Claim 15 recites the limitation "the second dielectric layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the dependency of claim 15 be changed from claim 12 to claim 14.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PG pub. 20150255569 A1; in view of Yu et al., US PG pub. 20140367751 A1, newly cited.
With respect to claim 1, Kim discloses at least one gate structure (150, fig. 19) comprising a gate electrode (150, fig. 19) over a substrate (15, fig. 19), the gate electrode (150, fig. 19) comprising a conductive material (paragraph [0074];gate materials include, but are not limited to, one or more of polysilicon, a deposited metal(s) and a hybrid stack of multiple materials such as metal polysilicon); a first dielectric layer (115, fig. 18) disposed along one or more side walls of the at least one gate structure (150, fig. 19), the first dielectric layer (115, fig. 18) comprising fluorine (paragraph [0072]) doped silicon oxycarbonitride or fluorine doped silicon oxycarbide (paragraph [0072]; as disclosed in paragraph 0072 that layer 115 may contain one or more dielectric layers, such as, fluorine doped oxide and silicon oxycarbide (SiOC)); and a second dielectric layer (100, fig. 19) disposed laterally over and in contact with the first dielectric layer (115, fig. 19) such that the first dielectric layer (115, fig. 19) is disposed between the gate electrode (150, fig. 19) and the second dielectric layer (100, fig. 19) and the second dielectric layer (100, fig. 19) does not contact the gate electrode (150, 
Yu discloses in figure 2A a dielectric layer 205 disposed on a top surface of the gate electrode 201, wherein the dielectric layer 205 comprises silicon nitride (SiN) (¶0020), and another dielectric layer 207 disposed on a top surface of the dielectric layer 205, wherein the another dielectric layer 207 comprises silicon oxide (SiO2) (¶0020).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include layer of silicon oxide and layer of silicon nitride on top of the gate electrode, since this can improve forming of the finfet without a large nitride cap loss.
With respect to claim 2, Kim discloses wherein the doping concentration of fluorine (paragraph [0072]) Kim did not discloses the concentration of fluorine is in a range of from about 1 x 103 to about 1 x 106 atoms/cm3.  
However, concentration range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another 
With respect to claim 3, Kim discloses wherein the first dielectric layer (115, fig. 19) has a dielectric constant in a range of from about 2.3 to about 2.8 (paragraph [0072]; less than about 2.5).  
With respect to claim 4, Kim discloses wherein the first dielectric layer (115, fig. 19) has a dielectric constant in a range of from about 2.4 to about 2.6 (paragraph [0072]; less than about 2.5).  
With respect to claim 5, Kim discloses an interlayer dielectric ILD (190, fig. 19) layer laterally over and in contact with the second dielectric layer (100, fig. 19).  
With respect to claim 7, Kim discloses wherein the gate electrode (150, fig. 19) comprises polysilicon or metal.  
With respect to claim 8, Kim discloses a source region (90, fig. 19) formed over the substrate (15, fig. 19) adjacent a first side of the gate electrode (150, fig. 19); and a drain region (90, fig. 19) formed over the substrate (15, fig. 19) adjacent a second side of the gate electrode (150, fig. 19), the second side being opposite to the first side with respect to the gate electrode (150, fig. 19).  
With respect to claim 16, Kim discloses a gate structure (150, fig. 19) comprising a gate electrode (150, fig. 19) over a substrate (15, fig. 19), the gate electrode (150, fig. 19) comprising a first conductive material (paragraph [0074];gate materials include, but are not limited to, one or more of polysilicon, a deposited metal(s) and a hybrid stack of multiple materials such as metal polysilicon); a first dielectric layer (115, fig. 18) 
Yu discloses in figure 2A a dielectric layer 205 disposed on a top surface of the gate electrode 201, wherein the dielectric layer 205 comprises silicon nitride (SiN) (¶0020), and another dielectric layer 207 disposed on a top surface of the dielectric layer 205, wherein the another dielectric layer 207 comprises silicon oxide (SiO2) (¶0020).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include layer of silicon oxide and layer of silicon nitride on top of the gate electrode since this can improve forming of the finfet without a large nitride cap loss.

With respect to claim 18, Kim discloses wherein a doping concentration of fluorine (paragraph [0072]) in the first dielectric layer (115, fig. 19) Kim did not discloses the concentration of fluorine is in a range of from about 1 x 103 to about 1 x 106 atoms/cm3.  
However, concentration range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 19, Kim discloses wherein the second dielectric layer (100, fig. 19) is formed adjacent to and in contact with the first dielectric layer (115, fig. 19) and disposed between the first dielectric layer (115, fig. 19) and the ILD (190, fig. 19) layer at both the first and second sides of the gate electrode (150, fig. 19).  

s 6, 9, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PG pub. 20150255569 A1; in view of Yu et al., US PG pub. 20140367751 A1, newly cited; further in view of Basker et al., US PG pub. 20170062584 A1.
With respect to claim 6, Kim discloses wherein the second dielectric material (100, fig. 19) comprises silicon nitride, however Kim did not discloses the ILD (190, fig. 19) layer comprises silicon oxycarbonitride.  
Basker discloses ILD 25, fig. 4 can be made of material such as silicon oxycarbonitride (paragraph [0035]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include material such as silicon oxycarbonitride as the ILD layer since silicon oxycarbonitride can reduce internal/ parasitic capacitance.
With respect to claim 9, Kim discloses source and drain regions (90, fig. 19) however Kim did not discloses a third dielectric layer formed over the source and drain regions (90, fig. 19).  
Basker discloses dielectric layer 20, fig. 4 formed over the source/drain regions.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a dielectric layer covering source/drain region since this can prevent any current leakage. 
With respect to claim 10, Kim discloses as applied to claim above however Kim did not discloses wherein the third dielectric layer comprises at least one of: silicon nitride and silicon oxide.  
Basker discloses dielectric layer 20, fig. 4 formed over the source/drain regions.

With respect to claim 20, Kim discloses wherein the second dielectric layer (100, fig. 19) comprises silicon nitride, however Kim did not discloses the ILD (190, fig. 19) layer comprises silicon oxycarbonitride.  
Basker discloses ILD 25, fig. 4 can be made of material such as silicon oxycarbonitride (paragraph [0035]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include material such as silicon oxycarbonitride as the ILD layer since silicon oxycarbonitride can reduce internal/ parasitic capacitance.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al., US Patent 9385124 B1; in view of Yu et al., US PG pub. 20140367751 A1, newly cited.
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al., US Patent 9385124 B1; in view of Yu et al., US PG pub. 20140367751 A1, newly cited; further in view of Lim et al., US PG pub. 20150318288 A1.
With respect to claim 11, Peng discloses a first gate structure (100P side 114, fig. 3a) comprising a first gate electrode (100P side 114b, fig. 3a) over a substrate, the first gate electrode (100P side 114b, fig. 3a) comprising a first conductive material (column 4, lines 15-18, “conductive materials, such as polysilicon, a metal-nitride (e.g., TiN, TaN), a metal (e.g., Al or W), etc”); a second gate structure (100N side 114, fig. 3) 
However Peng did not discloses a first dielectric layer disposed on top surfaces of each of the first and second gate electrodes, wherein the first dielectric layer comprises silicon nitride (SiN), and a second dielectric layer disposed on top surfaces of the first dielectric layer above each of the first and second gate electrodes, wherein the second dielectric layer comprises silicon oxide (SiO2).
Yu discloses in figure 2A a dielectric layer 205 disposed on top surfaces of each of the gate electrode 201, wherein the dielectric layer 205 comprises silicon nitride 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include layer of silicon oxide and layer of silicon nitride on top of the gate electrode since this can improve forming of the finfet without a large nitride cap loss.
With respect to claim 12, Peng discloses wherein each of the first and second spacers (100N side one of the 118, fig. 3G) comprises a first dielectric layer (118, fig. 3G) comprising at least one of: fluorine doped silicon oxycarbonitride and fluorine doped silicon oxycarbide (column 4, lines 31-33). 
With respect to claim 13, Peng discloses as applied to claim above however Peng does not discloses wherein a doping concentration of fluorine in the first dielectric layer (118, fig. 3G) is in a range of from about 1 x 103 to about 1 x 106 atoms/cm3.  
However, concentration range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are 
With respect to claim 14, Peng discloses wherein each of the third and fourth spacers (100P and 100N side one of the 120N, fig. 3G) is formed from a second dielectric layer formed adjacent to and in contact with the first dielectric layer (118, fig. 3G).  
With respect to claim 15, Peng discloses wherein the second dielectric layer (125) comprises silicon nitride, however Peng did not discloses the ILD layer (such as the etch mask layer 125, fig. 3G and 3k) comprises silicon oxycarbonitride.
Lim discloses an ILD layer such as 295 and 340 are made from material such as low-k dielectric material (paragraph [0038]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include an interlayer dielectric with lower dielectric constant since lower dielectric constant affects the delay by reducing the skew or charging delay caused by the line capacitance that prevents signal build-up to the signal value.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Independent claims 1, 11, and 16 have been amended to require “a third dielectric layer disposed on a top surface of the gate electrode, wherein the third dielectric layer comprises silicon nitride (SiN), and a fourth dielectric layer disposed on a top surface of the third dielectric layer, wherein the fourth 2) is disposed on top of the layer of silicon nitride. However, this limitation is clearly taught by the newly-cited reference to Yu et al., US pg pub. 20140367751 A1. Yu clearly discloses a layer of silicon nitride 205 form on top surface of gate electrode 201 and silicon oxide 207 form on top of the layer of silicon nitride 205. Therefore, amending independent claim that require “a third dielectric layer disposed on a top surface of the gate electrode, wherein the third dielectric layer comprises silicon nitride (SiN), and a fourth dielectric layer disposed on a top surface of the third dielectric layer, wherein the fourth dielectric layer comprises silicon oxide (SiO2)” does not patentably distinguish Applicant’s claimed FinFET structure from that of the applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822